DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 14, 16, 25, 27, and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the examiner has reconsidered the prior art along with the applicant’s arguments and has withdrawn the previous rejections. Though Burns et al. (US 2008/0021375 A1, cited previously and hereinafter 'Burns') discloses a catheter comprising: a flexible elongate member (40; see para 0102 which describes how the cannula can be non-rigid) comprising a sidewall (see Fig. 7A), a first end portion (proximal portion of 40; Fig. 7A) and a second end portion (distal portion of 40; Fig. 7A), wherein the first end portion is frictionally engaged to a wedge (50) and a catheter hub (base 20) (see Figs. 7A, 7B, showing 40 sandwiched between 50 and 20), and an opening at each of the first end portion and the second end portion (Fig. 7A); a primary fluid pathway (lumen of 40) through the elongate member between the opening of the first end portion and the opening of the second end portion of the elongate member (Fig. 7A) wherein the first end portion is fluidly connected to a fluid reservoir (barrel of 275) of an infusion pump (275) that pumps fluid from the fluid reservoir through the flexible elongate member (Fig. 13, para 0075) and wherein a length of the flexible elongate member between the opening at the first end portion and the opening of the second end portion is configured such that when the second end portion is inserted into skin the second end portion is positioned subcutaneously (see Fig. 7A, 12, 13, and para 0076 which show/describe distal portion of 40 within subcutaneous tissue 96), Burns is silent to at least a secondary fluid pathway in fluid communication with the primary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway during subcutaneous infusion; wherein the secondary fluid pathway comprises a plurality of slits in the sidewall of the elongate member, the slits configured to release, depending on their number, size and location on the elongate member, controlled amounts of infusate into the skin of a patient, and wherein the slits are biased to be closed when pressure from infusate is below a therapeutic infusion pressure and adapted to open if pressure from the infusate is above the therapeutic infusion pressure such that the primary and secondary fluid pathways are open simultaneously, wherein the slits are V-shaped, the slits having bilateral symmetry along a primary axis of the catheter, and wherein the catheter has an outer diameter of approximately 0.027 inches, and a wall thickness of 0.004 inches. No combination of references was found that would have made it obvious to one having ordinary skill in the art to modify Burns to satisfy all of the above limitations.
Claims 2, 3, 5, 7-9 and 11 depend from claim 1.
	Claim 14 recites limitations largely similar to claim 1, and is thus considered allowable for the same reasons stated above.
Claims 16, 25, and 27 depend from claim 14.
As to claim 33, though Searle et al. (US 2012/0203198, cited previously and hereinafter 'Searle') teaches an infusion system (Figs. 1-5B) comprising: a base (10); a hub (20) detachably attached to the base (Figs. 1-4, para 0034); a pump (para 0034); a fluid tubing set (24) that connects the pump and the base (para 0034); and a catheter (15) sized for insertion into the skin of a patient comprising a primary fluid pathway (lumen of 15) through a flexible elongate member (see para 0004, claim 4), wherein the catheter is fluidly connected to the pump and the pump pumps fluid from a fluid reservoir through the catheter (“The housing or hub 22 of the extension set 20 is connected to a tube set 24, which is then connected to a pump (not shown) containing a reservoir of insulin or other liquid medication” – para 0036), and wherein a length of the catheter is such that when the catheter is inserted into skin a distal portion is positioned subcutaneously (“The exemplary embodiments of the present invention described below provide a novel means for basal delivery of insulin or other medicament to the subcutaneous or intradermal layer of skin” – para 0029), Searle is silent to a secondary fluid pathway in fluid communication with the primary fluid pathway adapted to permit fluid flow in the event of kinking of or biologic or pharmacological occlusion of the primary fluid pathway; wherein the secondary fluid pathway comprises at least one self-closing opening in the sidewall of the elongate member that is a slit configured as a flap, wherein the slit is biased to remain closed when pressure from infusate is below a therapeutic infusion pressure and open under pressure from the infusate if pressure from infusate is above the therapeutic infusion pressure such that the primary and secondary fluid pathways are open simultaneously and wherein the slit(s) is/are V-shaped, the slits having bilateral symmetry along a primary axis of the catheter, and further wherein the catheter has an outer diameter approximately 0.027 inches, and a wall thickness of 0.004 inches. After further consideration, the examiner has found that it would not have been obvious to one having ordinary skill in the art to modify Searle, a device intended for delivery of fluid into subcutaneous layer of a patient, in view of Appling (cited previously), which is intended for delivery of fluid into the vascular system of a patient, in a manner required by claim 33 and to further modify Searle to satisfy all of the rest of the limitations of claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783